Title: From William Cranch to John Quincy Adams, 8 August 1826
From: Cranch, William
To: Adams, John Quincy


				
					Dear Sir,
					Alexa. D.C. 8. Aug. 1826
				
				No one has felt more deeply impress’d with the occasion which has drawn you to Quincy, than myself; but I have hesitated in assuring you of my sympathy, lest I should intrude upon your time which is now doubly occupied; and because I am sure you did not doubt my feelings upon that event.The late venerable tenant of your present mansion was the last surviving friend of my father’s youth; and you know how dearly they loved & respected each other. Scarcely less than your own, have been my obligations, my gratitude & my veneration to that earliest friend of my father.How could his life have been more useful? How could his death have been more glorious?On the 4th. of July 1776 could he have breath’d a prayer more ardent than that he might live to see his country, a great, a wise, and a powerful nation; to see his son invested with its highest honours; and on the 50th. anniversary of that “great & good day,” to rise to the mansions of bliss upon the grateful acclamations of assembled millions?I remember hearing him once say, in a pretty large company, “It was the finger of God that pointed to Washington, as clearly as the hand writing on the wall.”Shall we not now say that the finger of God has pointed to Adams & Jefferson? Were they not both equally his care? both led on by the same heavenly impulse? both rewarded by the same manifestations of the divine approbation? both rear’d together that they might be mutual monitors? commencing & ending their lives in mutual affection? both contributing & rejoicing in the prosperity of their country? both dying exulting in its glory?Thus connected in so many circumstances, how can there be a separate Eulogy. The late events have rivetted them together in the public mind; they can not be separated; the association can not be broken.—A great political lesson also may be drawn from a connected view of their characters;—that however parties may conflict with each other the Republic will be safe.Your living now at Quincy, where we have so often visited to the instructive political lessons of that great, & good, & venerable patriot, has embolden’d me to write to you—& to enclose to your care a letter to my sister which contains a draft for a small sum of money.With the most affectionate attachment / I am, Dr Sir, your most respectful / & obedt. friend & servt.
				
					W. Cranch
				
				
					P.S. As you are so  much occupied I shall not expect an answer—
				
			